On January 25, 1991, a formal complaint was filed by the disciplinary administrator against Richard H. Ebersole, of Mulvane, an attorney admitted to practice in the State of Kansas.
On February 28, 1991, a hearing before the panel of the Kansas Board for Discipline of Attorneys was held, and, on March 18, 1991, the panel report was received by the disciplinary administrator’s office. The report reflected the panel’s finding that respondent had violated MRPC 1.3 (1990 Kan. Ct. R. Annot. 219), MRPC 3.2 (1990 Kan. Ct. R. Annot. 258), and MRPC 8.4(g) (1990 Kan. Ct. R. Annot. 290) and recommended that respondent be disbarred. The panel’s recommendation was based upon respondent’s failure to respond to prior discipline by the Board and this court, and respondent’s continued neglect of his client, even after having been disciplined for such neglect.
On March 1, 1991, respondent, pursuant to Supreme Court Rule 217 (1990 Kan. Ct. R. Annot. 154), voluntarily surrendered his license to practice law in the State of Kansas.
The court, having examined the files and records of the office of the disciplinary administrator,' finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It is Therefore Ordered that Richard H. Ebersole be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It is Further Ordered that the Clerk of the Appellate Courts strike the name of Richard H. Ebersole from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith comply with Supreme Court Rule 218 (1990 Kan. Ct. R. Annot. 155).
*497Dated this 10th day of April, 1991.
It is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.